


Exhibit 10.40

 

RELOCATION REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS AGREEMENT is entered into this 26th day of December,  2007 between American
International Relocation Solutions, LLC (“BUYER”), a Pennsylvania limited
liability company having its principal office at Park West Two, 6th Floor, 2000
Cliff Mine Road, Pittsburgh, PA 15275, and John V. Howard and Val M. Howard
(“SELLER”), an individual or individuals having a mailing address of 714 Avila
Drive, Davidsonville, MD 21035.

 

I. PREMISES

 

A. SELLER is the owner of certain real estate located at 714 Avila Drive,
Davidsonville, MD 21035, having erected thereon a personal residence, as more
specifically described in paragraph 1 and Appendix A hereto.

 

B. SELLER is an employee of Vertis Inc. (“EMPLOYER”), and EMPLOYER has entered
into an agreement for BUYER to provide certain services in connection with the
relocation of SELLER, including the purchase of SELLER’s residence as provided
herein.

 

C. SELLER has agreed to sell the property to BUYER and BUYER has agreed to
purchase the property from SELLER upon the terms and conditions set forth
herein.

 

II. TERMS AND CONDITIONS

 

In consideration of the mutual covenants and promises herein contained, the
parties, intending to be legally bound, agree, represent and warrant as follows:

 

1. Covenant to Sell. BUYER agrees to purchase and SELLER agrees to sell good and
marketable title (and such as will be insurable by any responsible title
insurance company at regular rates) to the real estate located at the address
indicated in paragraph I.A. above, as more fully described in Appendix A (which
may be modified to correct any non-material inaccuracies in the legal
description that are determined by an accurate survey), together with the
following (all of which hereinafter are referred to collectively as “the
property”):

 

1.1 SELLER’s personal residence and all buildings and other improvements
situated upon the real estate;

 

1.2 All of the rights and appurtenances pertaining to the real estate, including
any right, title and interest of SELLER in and to adjacent easements, streets,
roads, alleys and rights-of-way; and

 

1.3 All included terms referred to in paragraph 3 below.

 

 

--------------------------------------------------------------------------------


 

2. Purchase Price. BUYER will pay to SELLER for the property the total sum of
Eight Hundred Fifty One Thousand Five Hundred ($ 851500.00) Dollars (“Purchase
Price”). This Purchase Price is based on the relocation policy of EMPLOYER. The
Purchase Price shall be adjusted as provided in paragraph 5 below and the
adjusted amount shall be paid to SELLER at the time and in the manner provided
below.

 

3. Fixtures and Personal Property Included or Excluded From Sale. The sale shall
include all personal property and fixtures permanently installed in the
property, and all such property which was considered to be part of the property,
including, but not limited to (strike if not applicable): plumbing, heating and
lighting fixtures (including chandeliers, ceiling fans and shades); ranges,
refrigerators and built-in microwave ovens; wall-to-wall carpeting; water
treatment systems; pool and spa equipment; air conditioning units; garage door
openers and transmitters; window treatments and rods; television antennas and
satellite dishes; awnings, storm doors and windows, and window screens;
shrubbery, plantings and unpotted trees; any remaining heating fuels stored in
built-in appliances; central vacuum systems and equipment; as well as the
following items specifically included:
___________N/A___________________________________________

 

The following items are not included in the sale and shall be removed from the
Premises by the SELLER prior to delivering possession to the BUYER:
_____________________N/A_________________________________

 

4. Possession. SELLER will vacate and deliver possession of the property to
BUYER provided that BUYER, its authorized agents, brokers, employees,
appraisers, surveyors, engineers, architects and other designated individuals
may enter upon the property at reasonable times and with notice to SELLER prior
to delivery of possession for purposes of inspecting the property and conducting
environmental or other testing and examinations, and for purposes of showing the
property to prospective purchasers. The date on which possession of the property
is delivered to BUYER, (or, if later, the date of this Agreement), shall be the
“Possession Date” for purposes of the Agreement. The Possession Date shall be
determined by mutual agreement of BUYER and SELLER.

 

4.1 Until the Possession Date, SELLER will be responsible for all maintenance,
repairs and replacements, mortgage payments (principal, interest and escrow),
taxes, insurance, utilities and all other costs associated with the ownership
and operation of the property.

 

4.2 On the Possession Date, SELLER will deliver possession of the property in
the same physical condition as existed on the date SELLER signed this contract,
that is broom clean, with all included items referred to in paragraph 3 above in
good working order, together with all keys, garage door openers, security and
entry codes and all other means of entering and securing the property.

 

4.3 SELLER will arrange for the transfer of all utilities into the name of BUYER
or its nominee and may cancel its insurance coverage on the property as of the
Possession Date.

 

 

--------------------------------------------------------------------------------


 

4.4 SELLER will assign to BUYER all of its right, title and interest in and to
any leases and security deposits affecting the property if such leases are
approved and assumed by BUYER in writing and can be terminated by BUYER on not
more than thirty (30) days notice to the tenant. In the event of assignment and
assumption by BUYER, BUYER shall be responsible for all obligations under such
leases accruing and arising on or after the Possession Date or, if later; the
effective date of the written assignment. SELLER shall not enter into any new
leases, written extensions of existing leases, if any, or additional leases for
the property without the expressed written consent of BUYER.

 

4.5 BUYER will assume all benefits and burdens of ownership of the property from
and after the Possession Date until sale and transfer of title.

 

5. Adjustments to Purchase Price. The amount to be paid by BUYER to SELLER
hereunder (“SELLER’s Equity”) shall be the Purchase Price provided for in
paragraph 2 above, subject to reductions and adjustments as of the Possession
Date, in the manner which is customary in the jurisdiction which the property is
located, as follows:

 

5.1. Loans. The unpaid balance of principal and interest due on all loans
applicable to the property, including, but not limited to, all mortgages, home
equity loans, home improvement loans and equity “bridge” loans.

 

5.2. Real Estate Taxes. All county, local and school, real estate, and any other
taxes applicable to the property, together with any special assessments which
have been levied or approved for levy.

 

5.3. Liens and Fees. All monetary liens, judgments, unpaid dues or assessments
owing to any homeowners’ association or similar body, fees, maintenance, capital
improvement or similar charges applicable to the property.

 

5.4. Pest Control Costs. The estimated cost of termite or pest control
treatment.

 

5.5. Repairs.   Seller will complete repairs as agreed upon with buyer

 

5.6 Fuel. Utility and fuel charges.

 

5.7. Rent. Rent, rent deposits, security deposits or pre-paid rent under any
leases assigned to and assumed by BUYER.

 

5.8. Other Proration Items.

 

If any amount to be prorated is not ascertainable as of the Possession Date, the
adjustment thereof shall be based on the most recent ascertainable amount or
reasonable estimates thereof, and shall be subject to subsequent adjustment.
BUYER and SELLER each agree to promptly pay any amounts determined to be due as
a result of such subsequent adjustments including over-payments. The provisions
of this paragraph shall

 

 

--------------------------------------------------------------------------------


 

apply regardless of the reason for the adjustment whether or not, the original
calculation contained errors caused by SELLER, BUYER or others.

 

6. Payment of SELLER’s Equity Amount. The SELLER’s Equity shall be paid within
ten (10) business days after SELLER has complied with all requirements of this
Agreement, including the following:

 

6.1 BUYER has received from SELLER and dated a fully executed original,
facsimile transmission and/or scanned email copy of this Agreement.

 

6.2 BUYER has received a title report and commitment satisfactory to BUYER and
its attorneys.

 

6.3 BUYER has received all other documents and information which SELLER is
required to provide.

 

6.4 All of the conditions precedent set forth in paragraph 10 below have been
satisfied and upon satisfaction of all contingencies in this Agreement.

 

7. Mortgages. BUYER agrees to purchase the property subject to any existing
mortgages disclosed on Appendix A and deducted in determining SELLER’s Equity
(“Disclosed Mortgages”). Upon sale of the property by BUYER to a third party
buyer, BUYER must either satisfy any Disclosed Mortgages on or prior to the
closing date of such sale or obtain the unconditional release of any and all
liability of SELLER and EMPLOYER with respect to such Disclosed Mortgages. BUYER
may pay off and satisfy the Disclosed Mortgage(s) on the property on or after
the Possession Date, or it may continue to maintain the Disclosed
Mortgage(s) and make all payments due until the Disclosed Mortgages are paid off
and satisfied, provided that if SELLER so requests in writing, BUYER, with
EMPLOYER’s agreement will pay off any Veterans Administration mortgage in order
to enable SELLER to retain its Veterans Administration mortgage eligibility,
provided that SELLER refunds any portion of BUYER’s offer attributable to the
assumability of the Veterans Administration mortgage. When BUYER pays off any
Disclosed Mortgage, SELLER shall be responsible for obtaining from the mortgage
lender any deposit or escrow fund held by the lender for real estate taxes,
insurance or other items, but if the BUYER continues to maintain the mortgage
after the Possession Date, SELLER will receive credit for any escrow funds, will
assign its right to receive such amounts to BUYER and will otherwise cooperate
in having any such amounts paid to BUYER when the Disclosed Mortgage is paid off
including, if necessary, SELLER’S authorization of the BUYER to endorse any
checks in your name for money properly due the BUYER.   In the event that the
said loans are not paid off prior to June 1, 2008, BUYER agrees to pay said
loans at that time.

 

8. Warranties and Representations of SELLER. As an inducement to BUYER to enter
into this agreement, SELLER represents, warrants and guarantees to BUYER that
the statements contained in this paragraph are true, correct and complete:

 

 

--------------------------------------------------------------------------------


 

8.1. Authority. SELLER is an individual who holds lawful title to the property,
the property is not subject to any options to purchase, rights of first refusal,
written or oral agreements of sale or other commitments or obligations of
purchase and SELLER has the full power and authority to transfer the property to
BUYER. This agreement and the sale of the property hereunder are not subject to
the approval of any party (other than any lender of a Disclosed Mortgage).

 

8.2. Good and Marketable Title to Property. SELLER warrants that the warranty
deed to be issued by SELLER will vest good and marketable title to the property,
in fee simple, (and such as will be insurable by any responsible title company
at regular rates) free and clear of all liens, encumbrances, bankruptcies,
judgments, mortgages, security interests, title retention agreements,
restrictions, conditions, charges, equities and claims and any other
encumbrances affecting the property whether or not they are of record, including
common walls, fences, driveways and other common areas or facilities shared with
a neighbor, encroachments, easements and rights of way, except for any Disclosed
Mortgages.

 

8.3. Outstanding Claims and Disputes. There have been no repairs, additions or
improvements made, ordered or contracted to be made to the premises, nor are
there any appliances or fixtures attached to said premises which have not been
paid for in full, and there are no outstanding or disputed claims for any such
work or items.

 

8.4. Possession. No person or entity other than SELLER is in possession or
entitled to possession of the property other than pursuant to any leases assumed
by BUYER pursuant to subparagraph 4.4 above.

 

8.5. No Restrictions on Use. There are no liabilities, causes of action, unpaid
taxes, zoning restrictions, encumbrances, or other claims or conditions, either
pending or threatened, which would affect BUYER or its ability to use the
property as a residence and for any related purposes, nor is the present use of
the property subject to the approval of any party.

 

8.6. Purchase Money Obligations. There are no purchase money obligations being
created in this transfer.

 

8.7. Accessibility of Utilities, Etc. All water, public sewage or septic systems
for sanitary sewage, storm sewers, electricity, gas service and any and all
public utilities are available on the property. The property is served by a
community sewage system, or if no community sewage system is available, all
necessary permits, approvals, etc. for the operation of the septic system or
other private sewage system on the property have been obtained. If there is a
well, the water supply to the property is both potable and ample under local
standards. There has been no work done, or notice received that work is to be
done, by any governmental body or authority or at its direction, in connection
with the installation of sewer lines or water lines, or for improvements such as
paving or repairing of streets, curbs or sidewalks or similar improvements.

 

 

--------------------------------------------------------------------------------


 

8.8. Condemnation. SELLER has received no written or official notice and has no
knowledge of any condemnation, eminent domain, abatement or any other legal or
equitable proceeding against the whole or any part of the property.

 

8.9. Improvements. There are no known material defects in the physical condition
or structure of the property, all operational components and systems are in good
working order, and the property is not infested with termites or other pests to
the best of Seller’s knowledge. The basement, crawl space and any similar lower
level of the property is not subject to water penetration. All improvements on
the property conform to and comply with all applicable codes, laws and
ordinances. SELLER has received no notice from any governmental agencies or
authorities and has no knowledge of any violations concerning the condition
and/or use of the property which have not been corrected by SELLER.

 

8.10. Zoning and Other Ordinances. The property is zoned “RESIDENTIAL” in
accordance with the applicable effective zoning ordinance which permits the use
of the property as a single-family residence and related activities. SELLER has
not received any notice and has no knowledge of any violations of any zoning,
housing, building, safety or fire ordinances or regulations and all zoning
permits or variances, building permits, setback agreements, and all other
similar documents required for the property and the improvements thereon have
been obtained.

 

8.11. Certificate of Occupancy. A certificate permitting occupancy of the
property may be required by the municipality and/or governmental authority. If a
certificate is required, SELLER shall, at SELLER’s expense and within ten
(10) days of the execution of this agreement, order the certificate for delivery
to BUYER on the Possession Date.

 

8.12. Litigation; Compliance with Law. There is no litigation, proceeding,
investigation or claim pending or threatened, including, but not limited to, any
bankruptcy or foreclosure proceedings, which would affect: (a) the property;
(b) SELLER’s title to the property; (c) the financial condition of SELLER; or
(d) SELLER’s ability to perform this agreement, and SELLER has no reasonable
grounds to know of any basis for any such litigation, proceeding, investigation
or claim.

 

8.13. Marital Status. SELLER(s), if husband and wife, have never been divorced
from each other; are not separated from each other and no divorce proceedings
are pending. If the SELLER acquired title alone, he/she has not been married
since the date of acquiring title. If SELLER (or either or them) were previously
divorced, no support payments are due and owing under the terms of any existing
marital settlement agreement and the divorce proceedings filed of No __NA____ in
the ___NA__________________ and the decree dated ____NA______________ disposed
of all marital property, equitable distribution, alimony, child support and any
other matters of a marital nature involving the SELLER(s). Any details will be
kept confidential and used only as necessary to complete the sale of the
property.

 

8.14. No Default. SELLER is not in default under any mortgage, land contract,
deed or any other financing instrument encumbering the property, and from the
date hereof

 

 

--------------------------------------------------------------------------------


 

through the Possession Date SELLER shall make all payments required to be made
under such obligations in the manner and at the times provided thereunder and
shall perform all of his other obligations thereunder as mortgagor, vendee or
otherwise as the case may be.

 

8.15. Boundaries. The structures and improvements are within the boundaries of
the property, and there is no dispute with adjoining property owners as to the
location of boundary lot lines.

 

8.16. Hazardous Substances. The property does not contain asbestos, lead paint,
radon gas or urea formaldehyde foam insulation, any mold , any allergen nor any
other hazardous or toxic materials or gas. If it is discovered that the property
does contain any such substances, SELLER will indemnify, defend and hold
harmless BUYER (and its officers, directors, members, employees and affiliates)
from any and all costs which any of them may incur and any and all liabilities,
obligations, debts, causes of action, lawsuits or other claims, whether asserted
directly against BUYER or as a successor to SELLER or any present or prior owner
in the chain of title to the property (including reasonable attorney’s fees and
expenses incurred in the defense thereof) arising out of or resulting from the
presence of such substances and the cost of removal or remediation thereof.

 

8.17. Flood Plain of Flood Zone. The property is not located within a so-called
“flood plain area” or flood zone, and surface storm waters drain from the
property in such manner as is permissible by government agencies having
jurisdiction.

 

8.18. Insurability. The property is insurable at standard rates for normal
hazards of fire, extended coverage and liability.

 

8.19. Disclosures. All material information regarding the property, including,
but not limited to, its physical condition and legal title, any known pest
infestation or presence of radon gas, lead-based paint or other hazardous
substances, has been disclosed by SELLER or its agents to BUYER in this
agreement or in an addendum attached hereto. SELLER will pay any costs, damages
or expenses incurred by BUYER as the result of any failure of SELLER or its
agents to disclose such material information, and BUYER reserves the right to
terminate this agreement without further liability to SELLER in the event of any
failure to fully disclose any material information regarding the property.

 

8.20 The warranties and representations of SELLER contained in this document
shall be correct and complete in all material respects on and as of the
Possession Date with the same force and effect as though such warranties and
representations were made on and as of the Possession Date, and SELLER shall
deliver to BUYER a certificate dated as of the Possession Date to that effect.
Any fact or information which modifies or contradicts any of these
representations and warranties must be in writing and attached to this
Agreement. If any such statement or disclosure is unacceptable to BUYER, BUYER
reserves the right to not countersign this Agreement and not pay the equity
until such matter is resolved to the BUYER’S satisfaction.

 

 

--------------------------------------------------------------------------------

 

8.21. Encumbrances. SELLER has not taken any action which would create an
additional encumbrance of any kind against the property.

 

8.22. Mechanics’ Lien. All labors and materials supplied in connection with any
repairs, alterations, additions or other work affecting the property have been
paid in full and no mechanics’ or similar liens have been or can be filed
against SELLER or the property.

 

9. Title to the Property.

 

9.1. Conveyance of Title. Within ten (10) days of receipt of Deed Document
Package SELLER will execute and deliver to BUYER or its nominee a Power of
Attorney, a warranty deed or its equivalent conveying good, clear and marketable
title to the property to the BUYER or its nominee. The obligation to execute and
deliver the deed will be binding upon SELLER and SELLER’s guardians, heirs,
executors, personal representatives or assigns.

 

9.2. Defects in Title. BUYER will notify SELLER if it discovers any liens,
encumbrances, encroachments or other defects in title which arise prior to the
Possession Date, would prevent BUYER from re-selling and conveying good and
marketable title to the property. SELLER will have thirty (30) days after notice
to remove any such defects to the satisfaction of BUYER, any potential third
party purchaser or lender, and their respective attorneys, provided that if the
title defect can be removed or resolved at an expense of Two Thousand ($2,000)
Dollars or less, BUYER may, at its option, remove the title defects and recover
the cost of removal from SELLER. If such title defects cannot be removed within 
one hundred-twenty (120) days, BUYER may terminate this agreement and SELLER
will repay to BUYER any SELLER’s Equity or other amounts received from BUYER
hereunder and SELLER will indemnify, defend and hold harmless BUYER (and its
officers, directors, members, employees and affiliates) from any and all costs
which any of them may incur and any and all liabilities, obligations, debts,
causes of action, lawsuits or other claims, whether asserted directly against
BUYER (and its officers, directors, members, employees and affiliates),
including reasonable attorney’s fees and expenses incurred in the defense
thereof) arising out of or resulting from this agreement or any agreement
entered into by BUYER for the resale of the property.  In the event that the
equity is repaid to the BUYER, Buyer will reconvey the property back to the
SELLER.

 

10. Conditions Precedent to BUYER’s Obligations. The obligations of BUYER to
consummate this transaction are subject to the satisfactory fulfillment and
completion of the following conditions precedent prior to the closing date:

 

10.1. Good Title to Property. On the Possession Date, SELLER will own and have
good and marketable title to the property, in fee simple, (and such as will be
insurable by any responsible title company at regular rates) free and clear of
all liens, encumbrances, bankruptcies, judgments, mortgages, security interests,
title retention agreements, restrictions, conditions, charges, equities and
claims, except for Disclosed Mortgages and those encumbrances, rights of way,
etc. that do not adversely affect the property. Any and

 

--------------------------------------------------------------------------------


 

all defects in the title to the property shall have been cured by SELLER. The
description of the property set forth in Appendix A is consistent in all
respects with the survey and contains all of the property.

 

10.2. Right to Sell. The property is not subject to any options to purchase,
rights of first refusal, written or oral agreements of sale, or other
commitments or obligations of purchase and SELLER has the full power and right
to execute, deliver and implement this agreement.

 

10.3. Inspections and Reports. BUYER has had an opportunity to inspect the
property and is satisfied with the results and/or reports received from all such
inspections, surveys, tests and studies and any remediation or repair required
as a result of such inspections, surveys, tests and studies has been completed
to the satisfaction of BUYER.

 

10.4. Warranties and Representations. The warranties and representations of
SELLER hereunder shall be true and correct in all material respects on and as of
the Possession Date and SELLER shall deliver to BUYER a signed certificate
confirming that fact.

 

10.5. Compliance. SELLER shall have complied with all of its warranties and
representations and duly performed in all material respects all of the terms and
conditions set forth in this agreement, including the delivery of documents,
properties and other materials and instruments required or contemplated by this
agreement.

 

10.6. Default. SELLER shall not be in default under any provisions of this
agreement or any related agreements.

 

10.7. Satisfactory Actions. All actions to be taken by SELLER in connection with
the consummation of the transactions contemplated hereby and all agreements,
instruments and other documents necessary or appropriate to consummate the
transactions contemplated by this agreement and any related agreements have or
will be taken or delivered and such actions and documents and all other related
legal matters have been approved by counsel for BUYER.

 

10.8. Insolvency. SELLER has not, on or prior to the Possession Date, become
insolvent or filed a voluntary petition in bankruptcy, or a voluntary petition
seeking reorganization, had an involuntary petition in bankruptcy filed against
it, made an assignment for the benefit of creditors or applied for the
appointment of a receiver or trustee of all or a substantial portion of its
assets.

 

10.9. Material Change. There shall not be any facts or circumstances discovered
which substantially or adversely affect the property or BUYER’s obligations
under this agreement.

 

10.10 In the event that any of the foregoing conditions precedent are not
satisfied, BUYER shall have the option to either (1) waive the same by an
appropriate writing delivered to SELLER on or prior to the Possession Date and
proceed to consummate the

 

--------------------------------------------------------------------------------


 

transaction contemplated herein; or (2) declare this agreement null and void, in
which case the BUYER shall have no further rights or obligations hereunder and
any amounts paid by BUYER to SELLER shall be promptly repaid by SELLER to BUYER.

 

11. Default. In the event of default by SELLER or BUYER, the following shall
determine their respective rights and obligations:

 

11.1. By SELLER. BUYER, at BUYER’s sole option, may elect to:

 

11.1.1. Waive any claim for loss of bargain, in which event SELLER agrees to
reimburse BUYER for all direct, out-of-pocket costs and expenses incurred by
BUYER in connection with the proposed transaction including, but not limited to,
the costs of any environmental investigations or remediation, title examination
fees and reasonable attorney’s fees and expenses, in which event this agreement
shall terminate and be of no further force and effect.

 

11.1.2. In lieu thereof, BUYER may elect either or both of the following
remedies: (a) an action for specific performance; and/or (b) an action at law
for damages, including loss of bargain, all consequential damages and all direct
out-of-pocket costs and expenses incurred by BUYER, provided, however, that no
such election shall be final or exclusive until full satisfaction shall have
been received by BUYER.

 

11.2. By BUYER. SELLER, at SELLER’s sole option, may elect to terminate the
agreement and refund to BUYER any SELLER’s Equity or other amounts previously
paid to SELLER by BUYER, in which event the agreement shall be of no further
force and effect.

 

12. Residential Lead-Based Paint Hazard Reduction Act Notice Required For
Properties Built Before 1978.



_X_ NOT APPLICABLE
___ APPLICABLE — PROPERTY BUILT BEFORE 1978

 

12.1 SELLER represents that: (check 1 or 2)
___ 1. SELLER has no knowledge concerning the presence of lead-based paint
and/or lead-based paint hazards in or about the property.

___ 2. SELLER has knowledge of the presence of lead-based paint and/or
lead-based paint hazards in or about the property. (Provide the basis for
determining that lead-based paint and/or hazards exist, the location(s), the
condition of the painted surfaces, and other available information concerning
SELLER’s knowledge of the presence of lead-based paint and/or lead based paint
hazards.)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

12.2. Records/Reports (check 1 or 2)
___1. SELLER has no reports or records pertaining to lead-based paint and/or
lead-based paint hazards in or about the property.

___2. SELLER has provided BUYER with all available records and reports
pertaining to lead-based paint hazards in or about the property. (List
documents)

 

 

 

 

 

 

 

 

 

12.3 BUYER’s Acknowledgment
___ 1. BUYER has received the pamphlet Protect Your Family From Lead in Your
Home and has read the Lead Warning Statement contained in this Agreement (See
Environmental Notices).
BUYER’s Initials ______________________ Date _____________________

___ 2. BUYER has reviewed SELLER’s disclosure of known lead-based paint and/or
lead-based paint hazards, as identified in paragraph 12.1 and has received the
records and reports pertaining to lead-based paint and/or lead-based paint
hazards identified in paragraph 12.2.
BUYER’s Initials ______________________ Date _____________________

 

13. No Brokerage Commission. SELLER represents and warrants that any listing
agreement covering the property has an exclusion clause that provides that no
commission is payable to any broker as a result of the sale of the property by
SELLER to BUYER. SELLER shall indemnify, defend and hold harmless BUYER from any
claim for a brokerage commission.

 

14. SELLER’s Acceptance. This agreement shall not be binding upon BUYER unless
BUYER shall have received (1) one original or copy hereof executed and
acknowledged by SELLER on or before the expiration date specified in BUYER’s
offer letter to SELLER and BUYER shall have executed and dated the originals. If
the agreement has been modified or is otherwise not acceptable to BUYER, BUYER
may terminate this agreement and shall have no further obligations to SELLER
hereunder.

 

15. Survival of Warranties and Representations. The warranties, representations,
terms and conditions of this agreement shall not merge into the deed and all of
the warranties and representations contained herein shall survive the closing of
this transaction.

 

16. Governing Law. This agreement and the transactions contemplated herein shall
be governed and construed in accordance with the laws of the state in which the
property is located.

 

17. Rights of Successors and Assigns. This agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors, assigns and legal

 

--------------------------------------------------------------------------------


 

representatives. This agreement may not be assigned by either party without the
prior written consent of the other party.

 

18. Tender and Notices. Formal tender of deed and purchase price are hereby
waived by the parties. All notices, tenders, demands or other communications
delivered or tendered under this agreement shall be in writing and shall be
sufficient if sent by registered or certified mail with return receipt requested
or by a recognized courier service to the parties at the addresses shown in the
first paragraph hereof. Such notice shall be sufficient, whether accepted at the
address referred to or not, if tendered at such address during the normal
business hours. The addresses may from time to time be changed by either party
giving written notice pursuant to the terms of this paragraph.

 

19. Entire Agreement of Parties/Miscellaneous. This agreement cannot be changed
orally and constitutes the entire contract between the parties hereto. Any prior
written or oral agreements, letters or other documents shall be considered to
have been merged in this agreement and shall be of no further force and effect.
This agreement shall not be modified nor changed by any expressed or implied
promises, warranties, guaranties, representations or other information unless
expressly and specifically set forth in this agreement or an addendum or
amendment thereto properly executed by the parties. Failure of any party to
insist upon strict performance of this Agreement at any given time will not act
as a waiver of default. If there are two or more persons signing this Agreement
as SELLER, each signer designates and authorizes the other as his/her agent to
receive notices and payments and also give receipts for such payments under this
Agreement. This Agreement can not be assigned by the SELLER. This is not a Third
Party Agreement meaning the SELLER, BUYER and EMPLOYER are the only parties
having any enforceable rights in this Agreement.

 

20. Paragraph Headings. The headings referring to the contents of paragraphs of
this agreement are inserted for convenience and are not to be considered as part
of this agreement nor a limitation on the scope of the particular paragraphs to
which they refer.

 

21. FIRPTA Certification. SELLER, and each of them, hereby certify under
penalties of perjury that:
a. SELLER, and each of them, are not nonresident alien(s) for purposes of U.S.
income taxation. If any SELLER IS a nonresident alien for purposes of U.S.
income taxation, please initial the following blank ________________.
b. SELLER’s taxpayer identification (social security) number(s) is (are)
###-##-#### and ###-##-####.
c. SELLER’s home address is 714 Avila Dr., Davidsonville, MD  21035.

 

SELLER understands that this certification may be disclosed to the Internal
Revenue Service by the BUYER and that any false statement you have made here
could be punished by fine, imprisonment or both (Section 1445 of the Internal
Revenue Code provides that the buyer of U.S. real property interests must
withohold tax if the seller is a foreign person. SELLER, and each of them make
the foregoing certification to inform the buyer that no withholding is
required.)

 

--------------------------------------------------------------------------------


 

22. Facsimile Execution. This Agreement may be executed by the facsimile
transmission and/or scanned email copy, and/or exchange, of a document or
documents signed by the parties to be obligated, which shall be binding upon the
transmission thereof. The parties agree to promptly provide one another with
originals of any documents thus transmitted, as applicable.

 

III. EXECUTION

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have read
and duly executed this agreement the day and year first above written.

 

 

 

SELLER

 

/s/ John V. Howard

John V. Howard

 

/s/ Val M. Howard

Val M. Howard

 

 

BUYER

 

 

AMERICAN INTERNATIONAL

 

 

RELOCATION SOLUTIONS, LLC

 

 

BY:

[unreadable signature]

 

 

 

Duly authorized

 

LEAD NOTICES: (For Properties built before 1978)

 

Lead Warning Statement: Every purchaser of any interest in residential real
property on which a residential dwelling was built prior to 1978 is notified
that such property may present exposure to lead from lead-based paint that may
place young children at risk of developing lead poisoning. Lead poisoning in
young children may produce permanent neurological damage, including learning
disabilities, reduced intelligence quotient, behavioral problems, and impaired
memory. Lead poisoning also poses a particular risk to pregnant women. The
seller of any interest in residential real property is required to provide the
buyer with any information on lead-based paint hazards from risk assessments or
inspections in the seller’s possession and notify the buyer of any known
lead-based paint hazards. A risk assessment or inspection for possible
lead-based paint hazards is recommended prior to purchase.

 

Lead Hazard Disclosure Requirements: In accordance with the Residential
Lead-Based Paint Hazard Reduction Act, any seller of property built before 1978
must provide the buyer with an EPA-approved lead hazards information pamphlet
titled Protect Your Family From Lead in Your Home and must disclose to the buyer
and the seller’s agent the known presence of lead-based paint and/or lead-based
paint hazards in or on the property being sold, including the basis used for
determining that lead-based paint and/or lead-based paint hazards exist, the
location of lead-based paint and/or lead-based paint hazards, and the condition
of painted surfaces. Any seller of a pre-1978 structure must also provide the
buyer with any records or reports available to the seller pertaining to
lead-based paint and/or lead-based paint hazards in or about the property being
sold, the common areas, or other residential dwellings in multi-family housing.
The Act further requires that before a buyer is obligated to purchase any
housing constructed prior to

 

--------------------------------------------------------------------------------


 

1978, the seller shall give the buyer 10 days (unless buyer and seller agree in
writing to another time period) to conduct a risk assessment or inspection for
the presence of lead-based paint and/or lead-based paint hazards. The
opportunity to conduct a risk assessment or inspection may be waived by the
buyer, in writing. Neither testing nor abatement is required of the seller.
Housing built in 1978 or later is not subject to the Act.

 

APPENDIX A

Description of Property

Street Address:

714 Avila Drive

 

Davidsonville, MD 21035

 

 

Recording Reference: ______________________________ Tax Parcel Numbers:
_______________

 

Legal Description:
See Schedule A

 

Liens, Encumbrances, Mortgages, Security Interests, Title Retention Agreements
Restrictions, Conditions, Charges, Equities and Other Claims on Property:

 

Citimortgage - #2001708320-3 — first lien with approximate balance as of
12/10/07 at $455,457.78

 

Sandy Spring Bank — second lien with balance at zero.

--------------------------------------------------------------------------------

 
